Bullard, J.,
delivered the opinion of the court.
In this case we are not altogether satisfied with the verdiet of the jury, and the judgment of the court below. After an attentive examination of the evidence, we are of opinion 7 r that justice requires the case should be remanded for another trial by jury. C. Papet was made defendant, but no answer appears to nave been riled bj him, nor was there judgment by default. It is left doubtful what amount of commissions the jury intended to allow to the defendants and appellees, as the account is rendered in the name of their agents, and the verdict is a general one. But as the defendant Papet is not before the court, the judgment as to him cannot be disturbed.
.It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, as relates to the defendants ° Perret & Charbonnet, he annulled and reversed, that the 7 7 case be remanded for a new trial, and that the appellees pay the costs of the appeal